DISSENT:
THE HONORABLE ROBERT BOYD
DISSENTS. The Sentence Review Board wishes to thank Milton Datsopoulos, Attorney from Missoula for his assistance to the defendant and to this Court. The Board also wishes to thank Larry Nistler, County Attorney from Poison, Montana, for appearing on behalf of the State of Montana.
OPINION BY
HON. THOMAS M. MCKITTRICK.
The narrow issue before the Sentence Review Board is whether the sentence imposed on the Defendant Monica Jean Wall, is inadequate or excessive. The sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), M.C. A. Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court provides that the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive. There have been no arguments advanced suggesting the sentence is inadequate.
It is clear, from the record, that the sentencing judge considered all of the mitigating factors in this case, including psychological and psychiatric reports and testimony, in *2handing down the sentence which is now being reviewed. Monica Jean Wall was originally charged with Deliberate Homicide, a Felony, which carries a possible death or life sentence or imprisonment of up to 100 years. The District Court allowed the charge to be amended to Mitigated Deliberate Homicide which carries a penalty of not less than 2 nor more than 40 years imprisonment and a fine of not more than $50,000.00. A Plea Agreement was entered into between the Defendant and the State of Montana. The Defendant was advised that the Court was not bound by the Plea Agreement before she changed her plea to guilty. The Court did not follow the Plea Agreement nor did the Court follow the same recommendation contained in the Pre-Sentence Investigation Report which was for a sentence of 20 years in the Montana State Penitentiary with all time suspended.
Upon her plea of guilty the Court sentenced the Defendant to 20 years imprisonment with 5 years suspended. The District Court did not declare the Defendant dangerous for the purpose of parole eligibility nor did he declare her ineligible for parole. Furthermore, the District Court did not sentence the Defendant for the Commission of a Felony with a Dangerous Weapon. Section 46-18-221, M.C.A., provides that a person found guilty of any offense and who used a weapon in the commission of that offense shall, in addition to the punishment provided for the commission of such offense, be sentenced to a term of imprisonment of not less than 2 nor more than 10 years.
The reasons advanced for the modification of the sentence are insufficient to deem the sentence excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court. The Defendant’s arguments would be more appropriate for the Montana State Parole Board.
While there is evidence that the deceased abused the Defendant, the killing of another is not the answer to spousal abuse. The District Court’s sentence was clearly not excessive, considering the potential sentence which the Defendant could have received and considering that a life was taken by a violent act committed by the Defendant.
DATED this 3rd day of January, 1994.
Hon. Thomas M. McKittrick